Case 1:21-cv-21639-FAM Document 1 Entered on FLSD Docket 04/28/2021 Page 1 of 16




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                                  CASE:

  CARLOS BRITO,

              Plaintiff,
  v.

  SAMARIS REALTY, LLC;
  VERDADERO SUPERMARKET, INC.;
  and LA ESTRELLA #2, INC.,

          Defendants.
  ______________________________________/

                                              COMPLAINT

         Plaintiff, CARLOS BRITO, individually and on behalf of all other similarly situated

  mobility-impaired individuals (hereinafter “Plaintiff”), sues SAMARIS REALTY, LLC;

  VERDADERO SUPERMARKET, INC.; and LA ESTRELLA #2, INC. (hereinafter

  “Defendants”), and as grounds alleges:

                               JURISDICTION, PARTIES. AND VENUE

         1.         This is an action for injunctive relief, a declaration of rights, attorneys' fees,

  litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the “Americans with

  Disabilities Act” or “ADA”) and 28 U.S.C. §§ 2201 and 2202.

         2.         The Court has original jurisdiction over Plaintiff’s claims arising under 42 U.S.C.

  § 12181, et seq. pursuant to 28 U.S.C. §§ 1331, 1343 and 42 U.S.C. § 12117(a).

         3.         The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and 2202,

  and may render declaratory judgment on the existence or nonexistence of any right under 42

  U.S.C. § 12181, et seq.

         4.         Plaintiff, CARLOS BRITO, is an individual over eighteen years of age, with a

  residence in Miami-Dade County, Florida, and is otherwise sui juris.
Case 1:21-cv-21639-FAM Document 1 Entered on FLSD Docket 04/28/2021 Page 2 of 16




         5.       At all times material, Defendant, SAMARIS REALTY, LLC, owned and operated

  a commercial retail center located at 8074 NW 103rd Street, Hialeah Gardens, Florida 33016

  (hereinafter the “Commercial Property”) and conducted a substantial amount of business in that

  place of public accommodation in Miami-Dade County, Florida. Defendant, SAMARIS

  REALTY, LLC, holds itself out of the public as “Samaris Plaza.”

         6.       At all times material, Defendant, SAMARIS REALTY, LLC, was and is a Florida

  Limited Liability Company, organized under the laws of the State of Florida, with its principal

  place of business in North Miami, Florida.

         7.       At all times material, Defendant, VERDADERO SUPERMARKET, INC., owned

  and operated a retail supermarket business at 8074 NW 103rd Street, Hialeah Gardens, Florida

  33016 (hereinafter the “Commercial Property”) and conducted a substantial amount of business

  in that place of public accommodation in Miami-Dade County, Florida. Defendant,

  VERDADERO SUPERMARKET, INC., holds itself out of the public as “Verdadero

  Supermarket.”

         8.       At all times material, Defendant, VERDADERO SUPERMARKET, INC., was

  and is a Florida Profit Corporation, incorporated under the laws of the State of Florida, with its

  principal place of business in Hialeah Gardens, Florida.

         9.       At all times material, Defendant, LA ESTRELLA #2, INC., owned and operated a

  commercial restaurant business at 8074 NW 103rd Street, Hialeah Gardens, Florida 33016

  (hereinafter the “Commercial Property”) and conducted a substantial amount of business in that

  place of public accommodation in Miami-Dade County, Florida. Defendant, LA ESTRELLA #2,

  INC., holds itself out to the public as “La Estrella Restaurant.”


                                                    2
Case 1:21-cv-21639-FAM Document 1 Entered on FLSD Docket 04/28/2021 Page 3 of 16




         10.     At all times material, Defendant, LA ESTRELLA #2, INC., was and is a Florida

  Profit Corporation, incorporated under the laws of the State of Florida, with its principal place of

  business in Hialeah Gardens, Florida.

         11.     Venue is properly located in the Southern District of Florida because Defendants’

  Commercial Property is located in Miami-Dade County, Florida, Defendants regularly conduct

  business within Miami-Dade County, Florida, and because a substantial part(s) of the events or

  omissions giving rise to these claims occurred in Miami-Dade County, Florida.

                                       FACTUAL ALLEGATIONS

         12.     Although over twenty-eight (28) years have passed since the effective date of Title

  III of the ADA, Defendants have yet to make its facilities accessible to individuals with disabilities.

         13.     Congress provided commercial businesses one and a half years to implement the

  Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the extensive

  publicity the ADA has received since 1990, Defendants continue to discriminate against people

  who are disabled in ways that block them from access and use of Defendants’ businesses and

  properties.

         14.     The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201 and

  requires landlords and tenants to be liable for compliance

         15.     Plaintiff, CARLOS BRITO, is an individual with disabilities as defined by and

  pursuant to the ADA. Plaintiff, CARLOS BRITO, is, among other things, a paraplegic (paralyzed

  from his T-6 vertebrae down) and is therefore substantially limited in major life activities due to

  his impairment, including, but not limited to, not being able to walk or stand. Plaintiff requires the

  use of a wheelchair to ambulate.


                                                    3
Case 1:21-cv-21639-FAM Document 1 Entered on FLSD Docket 04/28/2021 Page 4 of 16




         16.     Defendant, SAMARIS REALTY, LLC, owns, operates and oversees the

  Commercial Property, its general parking lot and parking spots.

         17.     The subject Commercial Property is open to the public and is located in Miami,

  Miami-Dade County, Florida.

         18.     The individual Plaintiff visits the Commercial Property and businesses located

  within the Commercial Property, regularly, to include visits to the Commercial Property and

  businesses located within the Commercial Property on or about April 9, 2021 and XXXX, and

  encountered multiple violations of the ADA that directly affected his ability to use and enjoy the

  Commercial Property and businesses located therein. He often visits the Commercial Property

  and businesses located within the Commercial Property in order to avail himself of the goods and

  services offered there, and because it is approximately seventeen (17) miles from his residence,

  and is near other businesses and restaurants he frequents as a patron. He plans to return to the

  Commercial Property and the businesses located within the Commercial Property within two (2)

  months of the filing of this Complaint, specifically on or before May 22, 2021.

         19.     Plaintiff resides nearby in the same County and state as the Commercial Property

  and the businesses located within the Commercial Property, has regularly frequented the

  Defendants’ Commercial Property and the businesses located within the Commercial Property for

  the intended purposes because of the proximity to his residence and other businesses that he

  frequents as a patron, and intends to return to the Commercial Property and businesses located

  within the Commercial Property within two (2) months from the filing of this Complaint,

  specifically on or before May 22, 2021.




                                                  4
Case 1:21-cv-21639-FAM Document 1 Entered on FLSD Docket 04/28/2021 Page 5 of 16




          20.   The Plaintiff found the Commercial Property, and the businesses located within the

  Commercial Property to be rife with ADA violations. The Plaintiff encountered architectural

  barriers at the Commercial Property, and businesses located within the Commercial Property and

  wishes to continue his patronage and use of each of the premises.

          21.   The Plaintiff has encountered architectural barriers that are in violation of the ADA

  at the subject Commercial Property, and businesses located within the Commercial Property. The

  barriers to access at the Commercial Property, and the businesses located within the Commercial

  Property have each denied or diminished Plaintiff’s ability to visit the Commercial Property, and

  businesses located within the Commercial Property, and have endangered his safety in violation

  of the ADA. The barriers to access, which are set forth below, have likewise posed a risk of

  injury(ies), embarrassment, and discomfort to Plaintiff, CARLOS BRITO, and others similarly

  situated.

          22.   Defendants, SAMARIS REALTY, LLC; VERDADERO SUPERMARKET, INC.;

  and LA ESTRELLA #2, INC., own and/or operate a place of public accommodation as defined by

  the ADA and the regulations implementing the ADA, 28 CFR 36.201 (a) and 36.104. Defendants,

  SAMARIS REALTY, LLC; VERDADERO SUPERMARKET, INC.; and LA ESTRELLA #2,

  INC., are responsible for complying with the obligations of the ADA. The place of public

  accommodation that Defendants, SAMARIS REALTY, LLC; VERDADERO SUPERMARKET,

  INC.; and LA ESTRELLA #2, INC., own and operate the Commercial Property Business located

  at 8074 NW 103rd Street, Hialeah Gardens, Florida 33016.

          23.   Plaintiff, CARLOS BRITO, has a realistic, credible, existing and continuing threat

  of discrimination from the Defendants’ non-compliance with the ADA with respect to the


                                                  5
Case 1:21-cv-21639-FAM Document 1 Entered on FLSD Docket 04/28/2021 Page 6 of 16




  described Commercial Property and the businesses located within the Commercial Property,

  including but not necessarily limited to the allegations in Counts I through III of this Complaint.

  Plaintiff has reasonable grounds to believe that he will continue to be subjected to discrimination

  at the Commercial Property, and businesses located within the Commercial Property, in violation

  of the ADA. Plaintiff desires to visit the Commercial Property and businesses located therein, not

  only to avail himself of the goods and services available at the Commercial Property, and

  businesses located within the Commercial Property, but to assure himself that the Commercial

  Property and businesses located within the Commercial Property are in compliance with the ADA,

  so that he and others similarly situated will have full and equal enjoyment of the Commercial

  Property, and businesses located within the Commercial Property without fear of discrimination.

         24.     Defendant, SAMARIS REALTY, LLC, as landlord and owner of the Commercial

  Property Business, is responsible for all ADA violations listed in Counts I through III.

         25.     Plaintiff, CARLOS BRITO, has a realistic, credible, existing and continuing threat

  of discrimination from the Defendants’ non-compliance with the ADA with respect to the

  described Commercial Property and businesses located within the Commercial Property, but not

  necessarily limited to the allegations in Counts I through III of this Complaint. Plaintiff has

  reasonable grounds to believe that he will continue to be subjected to discrimination at the

  Commercial Property, and businesses within the Commercial Property, in violation of the ADA.

  Plaintiff desires to visit the Commercial Property and businesses within the Commercial Property,

  not only to avail himself of the goods and services available at the Commercial Property and

  businesses located within the Commercial Property, but to assure himself that the Commercial

  Property, and businesses located within the Commercial Property are in compliance with the ADA,


                                                   6
Case 1:21-cv-21639-FAM Document 1 Entered on FLSD Docket 04/28/2021 Page 7 of 16




  so that he and others similarly situated will have full and equal enjoyment of the Commercial

  Property, and businesses located within the Commercial Property without fear of discrimination.

          26.      Defendants have discriminated against the individual Plaintiff by denying him

  access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

  and/or accommodations of the Commercial Property, and businesses located within the

  Commercial Property, as prohibited by 42 U.S.C. § 12182 et seq.

          27.      Plaintiff is the third mobility-impaired person in four (4) years to file suit against

  the Defendants for non-compliance with the ADA with respect to the described Commercial

  Property and businesses located within the Commercial Property.1 Notwithstanding the foregoing,

  Defendants, remain in gross violation of the ADA in regards to the general parking, entrance

  access and path of travel on the Commercial Property and the public restrooms of the businesses

  named or mentioned in the prior lawsuits located within the Commercial Property.

                                      COUNT I – ADA VIOLATIONS
                                     AS TO SAMARIS REALTY, LLC

          28.      The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through

  27 above as though fully set forth herein.

          29.      Defendant, SAMARIS REALTY, LLC, has discriminated, and continues to

  discriminate, against Plaintiff in violation of the ADA by failing, inter alia, to have accessible

  facilities by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees and

  gross receipts of $500,000 or less). A list of the violations that Plaintiff encountered during his

  visit to the Commercial Property, include but are not limited to, the following:



  1
   The two prior lawsuits were filed in the Southern District of Florida (Miami) with case numbers 1:16-cv-25006-
  JAL and 1:16-cv-24709-JAL.
                                                          7
Case 1:21-cv-21639-FAM Document 1 Entered on FLSD Docket 04/28/2021 Page 8 of 16




       A. Parking

  i.   The plaintiff had difficulty exiting the vehicle, as designated accessible parking spaces are

       located on an excessive slope. Violation: There are accessible parking spaces located on an

       excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4 of the 2010 ADA

       Standards, whose resolution is readily achievable.

ii.    The plaintiff had difficulty exiting the vehicle, as designated accessible parking space access

       aisles are located on an excessive slope. Violation: There are accessible parking space access

       aisles located on an excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4

       of the 2010 ADA Standards, whose resolution is readily achievable.

       B. Entrance Access and Path of Travel

  i.   There are objects on the path of travel at the facility that protrude more than the maximum

       allowable, violating Section 4.4.1 of ADAAG and Section 307.2 of the 2010 ADA Standards,

       whose resolution is readily achievable.

ii.    The plaintiff had difficulty traversing the path of travel, as it was not continuous and

       accessible. Violation: There are inaccessible routes between sections of the facility. These are

       violations of the requirements in Sections 4.3.2(2), 4.3, and 4.5 of the ADAAG and Sections

       206.2.2, 303, 402 and 403, whose resolution is readily achievable.

iii.   The plaintiff had difficulty traversing the path of travel, as it is not continuous and accessible.

       Violation: There are inaccessible routes from the public sidewalk and transportation stop.

       These are violations of the requirements in Sections 4.3.2(1), 4.3.8, 4.5.1, and 4.5.2 of the

       ADAAG and Sections 206.2.1, 302.1, 303, and 402.2 of the 2010 ADA Standards, whose

       resolution is readily achievable.


                                                      8
Case 1:21-cv-21639-FAM Document 1 Entered on FLSD Docket 04/28/2021 Page 9 of 16




iv.       The plaintiff had difficulty traversing the path of travel due to abrupt changes in level.

          Violation: There are changes in levels of greater than ½ inch, violating Sections 4.3.8 and

          4.5.2 of the ADAAG and Section 303 of the 2010 ADA Standards, whose resolution is readily

          achievable.

 v.       The plaintiff had difficulty on the path of travel at the facility, as ramps do not have compliant

          handrails violating Section 4.8.5 of the ADAAG and Section 405.8 of the 2010 ADA

          Standards, whose resolution is readily achievable.

vi.       The plaintiff had difficulty traversing the path of travel, as there are cross slopes in excess of

          2%. Violation: The path of travel contains excessive cross slopes in violation of Section 4.3.7

          of the ADAAG and Section 403.3 of the 2010 ADA Standards, whose resolution is readily

          achievable.

vii.      The plaintiff had difficulty using some of the curb ramps, as the slopes are excessive.

          Violation: There are curb ramps at the facility that contain excessive slopes, violating Section

          4.7.2 of the ADAAG and Sections 405.2 and 406.1 of the 2010 ADA Standards, whose

          resolution is readily achievable.

                             COUNT II – ADA VIOLATIONS
            AS TO SAMARIS REALTY, LLC AND VERDADERO SUPERMARKET, INC.

              30.     The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through

       27 above as though fully set forth herein.

              31.     Defendants, SAMARIS REALTY, LLC and VERDADERO SUPERMARKET,

       INC., have discriminated, and continues to discriminate, against Plaintiff in violation of the ADA

       by failing, inter alia, to have accessible facilities by January 26, 1992 (or January 26, 1993, if a

       Defendant has 10 or fewer employees and gross receipts of $500,000 or less). A list of the

                                                        9
Case 1:21-cv-21639-FAM Document 1 Entered on FLSD Docket 04/28/2021 Page 10 of 16




      violations that Plaintiff encountered during his visit to the Commercial Property, include but are

      not limited to, the following:

         A. Public Restrooms

  i.     There are permanently designated interior spaces without proper signage, violating Section

         4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

         whose resolution is readily achievable.

 ii.     The plaintiff could not transfer to the toilet without assistance, as the rear grab bar is missing

         and the side grab bar is not the required length. Violation: The grab bars in the accessible toilet

         compartment do not comply with the requirements prescribed in Section 4.17.6 of the

         ADAAG and Sections 604.5 and 609 of the 2010 ADA Standards, whose resolution is readily

         achievable.

iii.     The plaintiff had difficulty using the toilet without assistance, as it is not mounted at the

         required distance from the side wall. Violation: The water closet in the accessible toilet

         compartment is mounted at a non-compliant distance from the wall in violation of Section

         4.17.3 and Figure 30(a) of the ADAAG and Section 604.2 of the 2010 ADA Standards, whose

         resolution is readily achievable.

iv.      The plaintiff could not use the paper towel dispenser without assistance, as it is mounted too

         high. Violation: There are dispensers provided for public use in the restroom, with controls

         outside the ranges prescribed in Sections 4.2.5, 4.2.6, and 4.27.3 of the ADAAG and Sections

         308 & 309.3 of the 2010 ADA Standards, whose resolution is readily achievable.

 v.      The plaintiff could not use the mirror, as it is mounted too high. Violation: The mirrors

         provided in the restrooms are in violation of the requirements in Section 4.19.6 of the ADAAG


                                                       10
Case 1:21-cv-21639-FAM Document 1 Entered on FLSD Docket 04/28/2021 Page 11 of 16




          and Section 603.3 of the 2010 ADA Standards, whose resolution is readily achievable.

vi.       The plaintiff could not use the lavatory without assistance, as it is mounted too high. Violation:

          There are lavatories in public restrooms with the counter surface mounted too high, violating

          the requirements in Section 4.19.2 and Figure 31 of the ADAAG and Section 606.3 of the

          2010 ADA Standards, whose resolution is readily achievable.

vii.      The plaintiff could not use the soap bottle without assistance, as it requires a tight grasp to

          operate. Violation: The soap dispensers require a tight grasp to operate in violation of Section

          4.27.4 of the ADAAG and Section 309.4 of the 2010 ADA Standards, whose resolution is

          readily achievable.

                               COUNT III – ADA VIOLATIONS
                    AS TO SAMARIS REALTY, LLC AND LA ESTRELLA #2, INC.

              32.       The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through

       27 above as though fully set forth herein.

              33.       Defendants, SAMARIS REALTY, LLC and LA ESTRELLA #2, INC., have

       discriminated, and continues to discriminate, against Plaintiff in violation of the ADA by failing,

       inter alia, to have accessible facilities by January 26, 1992 (or January 26, 1993, if a Defendant

       has 10 or fewer employees and gross receipts of $500,000 or less). A list of the violations that

       Plaintiff encountered during his visit to the Commercial Property, include but are not limited to,

       the following:

          A. Public Restrooms

  i.      There are permanently designated interior spaces without proper signage, violating Section

          4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

          whose resolution is readily achievable.

                                                         11
Case 1:21-cv-21639-FAM Document 1 Entered on FLSD Docket 04/28/2021 Page 12 of 16




 ii.   The plaintiff had difficulty using the locking mechanism on the restroom door without

       assistance, as it requires tight grasping. Violation: The restroom door has non-compliant

       hardware for disabled patrons, violating Sections 4.13.9 & 4.27.4 of the ADAAG and Sections

       309.4 & 404.2.7 of the 2010 ADA Standards, whose resolution is readily achievable.

iii.   The plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not

       wrapped. Violation: The lavatory pipes are not fully wrapped or insulated violating Section

       4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is

       readily achievable.

iv.    The plaintiff could not use the mirror, as it is mounted too high. Violation: The mirrors

       provided in the restrooms are in violation of the requirements in Section 4.19.6 of the ADAAG

       and Section 603.3 of the 2010 ADA Standards, whose resolution is readily achievable.

 v.    The plaintiff could not use the accessible toilet compartment door without assistance, as it is

       not self-closing. Violation: The accessible toilet compartment door does not provide the

       features that comply with Sections 4.17.5 of the ADAAG and Section 604.8.1.2 of the 2010

       ADA Standards, whose resolution is readily achievable.

vi.    The plaintiff could not use the toilet compartment without assistance, as one of the required

       size is not provided: Violation: The toilet compartments provided for public use at the facility

       are in violation of Section 4.17.3 and Figure 30(a) of the ADAAG and Section 604.8.1 of the

       2010 ADA Standards, whose resolution is readily achievable.

vii.   The plaintiff could not use the accessible toilet compartment without assistance, as the

       required clear floor space is not provided due to the door swinging into the area. Violation:

       Compliant clear floor space is not provided in the accessible toilet compartment, violating


                                                    12
Case 1:21-cv-21639-FAM Document 1 Entered on FLSD Docket 04/28/2021 Page 13 of 16




          Sections 4.2.3, 4.22.2, & 4.22.3 of the ADAAG and Sections 304.4 & 604.8.1.2 of the 2010

          ADA Standards, whose resolution is readily achievable.

viii.     The plaintiff could not transfer to the toilet without assistance, as the side grab bar is not at

          the required location. Violation: The grab bars in the accessible toilet compartment do not

          comply with the requirements prescribed in Section 4.17.6 of the ADAAG and Section 604.5.1

          of the 2010 ADA Standards, whose resolution is readily achievable.

 ix.      The plaintiff could not use the coat hook without assistance, as it is mounted too high.

          Violation: There are coat hooks provided for public use in the restroom, outside the reach

          ranges prescribed in Sections 4.2.5, 4.2.6, and 4.25.3 of the ADAAG and Sections 308 and

          604.8.3 of the 2010 ADA Standards, whose resolution is readily achievable.

                                      RELIEF SOUGHT AND THE BASIS

              34.     The discriminatory violations described in Counts I through III are not an exclusive

       list of the Defendants’ ADA violations. Plaintiff requests an inspection of the Defendants’ places

       of public accommodation in order to photograph and measure all of the discriminatory acts

       violating the ADA and barriers to access in conjunction with Rule 34 and timely notice. Plaintiff

       further requests to inspect any and all barriers to access that were concealed by virtue of the

       barriers' presence, which prevented Plaintiff, CARLOS BRITO, from further ingress, use, and

       equal enjoyment of the Commercial Business and businesses located within the Commercial

       Property; Plaintiff requests to be physically present at such inspection in conjunction with Rule 34

       and timely notice. A complete list of the Subject Premises’ ADA violations, and the remedial

       measures necessary to remove same, will require an on-site inspection by Plaintiff’s

       representatives pursuant to Federal Rule of Civil Procedure 34.


                                                       13
Case 1:21-cv-21639-FAM Document 1 Entered on FLSD Docket 04/28/2021 Page 14 of 16




          35.     The individual Plaintiff, and all other individuals similarly situated, have been

  denied access to, and have been denied full and equal enjoyment of the goods, services, facilities

  privileges, benefits, programs and activities offered by Defendants, Defendants’ buildings,

  businesses and facilities; and has otherwise been discriminated against and damaged by the

  Defendants because of the Defendants’ ADA violations as set forth above. The individual

  Plaintiff, and all others similarly situated, will continue to suffer such discrimination, injury and

  damage without the immediate relief provided by the ADA as requested herein. In order to remedy

  this discriminatory situation, The Plaintiff requires an inspection of the Defendants’ place of public

  accommodation in order to determine all of the areas of non-compliance with the Americans with

  Disabilities Act.

          36.     Defendants have discriminated against the individual Plaintiff by denying him

  access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

  accommodations of its place of public accommodation or commercial facility, in violation of 42

  U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq.               Furthermore, Defendants continue to

  discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable

  modifications in policies, practices or procedures, when such modifications are necessary to afford

  all offered goods, services, facilities, privileges, advantages or accommodations to individuals with

  disabilities; and by failing to take such efforts that may be necessary to ensure that no individual

  with a disability is excluded, denied services, segregated or otherwise treated differently than other

  individuals because of the absence of auxiliary aids and services.

          37.     Plaintiff is without adequate remedy at law, will suffer irreparable harm, and has a

  clear legal right to the relief sought. Further, injunctive relief will serve the public interest and all


                                                     14
Case 1:21-cv-21639-FAM Document 1 Entered on FLSD Docket 04/28/2021 Page 15 of 16




  those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel and is entitled

  to recover attorneys’ fees, costs and litigation expenses from Defendants pursuant to 42 U.S.C. §

  12205 and 28 CFR 36.505.

         38.     A Defendant is required to remove the existing architectural barriers to the

  physically disabled when such removal is readily achievable for their place of public

  accommodation, The Plaintiff and all others similarly situated, will continue to suffer such

  discrimination, injury and damage without the immediate relief provided by the ADA as requested

  herein. In order to remedy this discriminatory situation, The Plaintiff requires an inspection of the

  Defendants’ place of public accommodation in order to determine all of the areas of non-

  compliance with the Americans with Disabilities Act.

         39.     Notice to Defendants is not required as a result of the Defendants’ failure to cure

  the violations by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees

  and gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff

  or waived by the Defendant.

         40.     Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

  Plaintiff Injunctive Relief, including an order to alter the property where Defendants operate their

  businesses, located at and/or within the commercial property located at 8074 NW 103rd Street,

  Hialeah Gardens, Florida 33016, the exterior areas, and the common exterior areas of the

  Commercial Property and businesses located within the Commercial Property, to make those

  facilities readily accessible and useable to The Plaintiff and all other mobility-impaired persons;

  or by closing the facility until such time as the Defendants cure the violations of the ADA.

             WHEREFORE, The Plaintiff, CARLOS BRITO, respectfully requests that this


                                                   15
Case 1:21-cv-21639-FAM Document 1 Entered on FLSD Docket 04/28/2021 Page 16 of 16




  Honorable Court issue (i) a Declaratory Judgment determining Defendants at the commencement

  of the subject lawsuit were and are in violation of Title III of the Americans with Disabilities Act,

  42 U.S.C. § 12181 et seq.; (ii) Injunctive relief against Defendants including an order to make all

  readily achievable alterations to the facilities; or to make such facilities readily accessible to and

  usable by individuals with disabilities to the extent required by the ADA; and to require Defendants

  to make reasonable modifications in policies, practices or procedures, when such modifications

  are necessary to afford all offered goods, services, facilities, privileges, advantages or

  accommodations to individuals with disabilities; and by failing to take such steps that may be

  necessary to ensure that no individual with a disability is excluded, denied services, segregated or

  otherwise treated differently than other individuals because of the absence of auxiliary aids and

  services; (iii) An award of attorneys’ fees, costs and litigation expenses pursuant to 42 U.S.C. §

  12205; and (iv) such other relief as the Court deems just and proper, and/or is allowable under

  Title III of the Americans with Disabilities Act.


     Dated: April 28, 2021.

                                                      GARCIA-MENOCAL & PEREZ, P.L.
                                                      Attorneys for Plaintiff
                                                      4937 S.W. 74th Court
                                                      Miami, Florida 33155
                                                      Telephone: (305) 553-3464
                                                      Facsimile: (305) 553-3031
                                                      Primary E-Mail: ajperez@lawgmp.com
                                                      Secondary E-Mails: bvirues@lawgmp.com
                                                                       aquezada@lawgmp.com

                                                      By: ___/s/_Anthony J. Perez________
                                                             ANTHONY J. PEREZ
                                                             Florida Bar No.: 535451



                                                   16
